Citation Nr: 1108211	
Decision Date: 03/02/11    Archive Date: 03/17/11

DOCKET NO.  06-15 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington

THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD). 

2.  Entitlement to a compensable rating for residuals of a ruptured left gastrocnemius.

3.  Entitlement to service connection for a left foot disability.  

4.  Entitlement to service connection for hypertension, including as secondary to his service-connected PTSD.

5.  Entitlement to service connection for a left hand disability.   

6.  Entitlement to service connection for a left wrist disability. 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to November 1976, August 1990 to September 1990, October 1990 to November 1990, February 1991 to April 1991, and December 1992 to January 1993, with additional active duty for training (ACDUTRA) and inactive duty training (INACDUTRA) in the Air National Guard/U.S. Air Force Reserve through April 1997. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in July 2004, September 2005, and October 2006 of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  In its July 2004 rating decision, the RO granted entitlement to service connection for PTSD and assigned an evaluation of 30 percent, effective June 17, 2003.  Thereafter, in its September 2005 decision, the RO confirmed and continued the Veteran's noncompensable evaluation for residuals of a ruptured left gastrocnemius; denied entitlement to service connection for hypertension; and denied the Veteran's petition to reopen his claim of entitlement to service connection for a left wrist disability.  Finally, in its October 2006 decision, the RO denied entitlement to service connection for a left foot disability and a left hand disability.  

In March 2010, the Veteran testified at a hearing before the undersigned Veterans Law Judge.   

At the outset, the Board notes that, with regard to the Veteran's hypertension and left wrist disability claims on appeal, service connection was previously denied by a final RO decision in July 2001.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).  Significantly, however, following the July 2001 decision, in September 2009, additional service personnel records, which were in existence at the time of the July 2001 decision, but which had not previously been associated with the claims file, were obtained.  In this regard, the Board notes that, insofar as the newly obtained service personnel records address whether the Veteran was serving on active duty, ACDUTRA, or INACDUTRA when he claimed to have developed hypertension and injured his left wrist, these records are relevant to his claims.  Thus, rather than determining whether new and material evidence has been submitted to reopen the Veteran's hypertension and left wrist disability claims ,the Board has decided to conduct a de novo review of the issues of entitlement to service connection for hypertension and a left wrist disability, and these issues will be  considered as stated on the cover sheet.  See 38 C.F.R. § 3.156(c)(ii) (2010).   

The Board also notes that the issue of entitlement to service connection for a right eye disability was previously on appeal.  Significantly, however, in an August 2009 rating decision, service connection for right eye epiphora was granted, representing a full grant of the right eye disability claim on appeal.  As such, this matter is no longer before the Board.  

The issues of entitlement to service connection for hypertension, including as secondary to the Veteran's service-connected PTSD; entitlement to service connection for a left hand disability; and entitlement to service connection for a left wrist disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  On September 30, 2009, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran requesting a withdrawal of his appeal as to the issues of entitlement to an initial rating in excess of 30 percent for PTSD and entitlement to a compensable rating for residuals of a ruptured left gastrocnemius.

2.  The Veteran's left foot disability was incurred in, or caused by, his active service.

CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran as to the issues of entitlement to an initial rating in excess of 30 percent for PTSD and entitlement to a compensable rating for residuals of a ruptured left gastrocnemius have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).

2.  The criteria for entitlement to service connection for a left foot disability have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Dismissal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, in a statement submitted on September 30, 2009, the Veteran requested that his appeal as to the issues of entitlement to an initial rating in excess of 30 percent for PTSD and entitlement to a compensable rating for residuals of a ruptured left gastrocnemius be withdrawn.  Therefore, as to these issues, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and these claims are dismissed.

II.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In regard to the Veteran's left foot disability claim, because the Board is herein granting entitlement to service connection for a left foot disability, representing a full grant of the benefit sought on appeal, any failure with respect to the duty to notify or assist is nonprejudicial.  Additionally, with regard to the Veteran's hypertension, left hand disability, and left wrist disability claims, because the Board is herein remanding these claims for further development, no further discussion of VA's duties to notify and assist is necessary. 

III.  Service Connection for a Left Foot Disability

The Veteran contends that his currently diagnosed left foot disability is related to his military service.  Specifically, the Veteran asserts that, while on ACDUTRA in 1986, he fractured his left foot when he accidentally dropped a railroad tie on his foot.  See Veteran's April 2006 statement.  Further, the Veteran has reported that, since this injury, he has had intermittent left foot pain.  

Service connection is established where a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Active military, naval, or air service includes active duty, any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty, and any period of INACDUTRA during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  The term "Veteran" means a person who served in the active military, naval, or air service, and who was discharged or released there from under conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  

Thus, with respect to the Veteran's periods of ACDUTRA in the Air National Guard/U.S. Air Force Reserve, service connection may only be granted for a disability resulting from a disease or injury incurred in or aggravated while performing ACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110; 38 C.F.R. §§ 3.6, 3.303, 3.304.  Further, with respect to the Veteran's periods of INACDUTRA in the Air National Guard/U.S. Air Force Reserve, service connection may only be granted for a disability resulting from an injury incurred in or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110; 38 C.F.R. §§ 3.6, 3.303, 3.304.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

A Veteran may be granted service connection for any disease initially diagnosed after discharge, but only if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this regard, the Board must assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  While the Board is not free to ignore the opinion of a treating physician, it is free to discount the credibility of that physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993); Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).  

The Veteran's service treatment records reveal that, while on ACDUTRA in April 1986, he received emergency treatment after dropping a railroad tie on his left foot.  See April 1986 Report of Accident/Emergency Medical Care.  At that time, the doctor noted that the Veteran's left foot was tender and swollen over the base of the great toe, and to a lesser extent, was swollen over the second toe.  The doctor also noted that x-rays of the foot were negative, and went on to diagnose the Veteran with contusions and a soft tissue injury of the left foot, which he treated with a dressing and Ace wrap.  The doctor then advised the Veteran to keep his foot iced and elevated, and provided him with crutches, recommending that he avoid weight-bearing for a couple of days.  

Following his emergency treatment, in an April 1986 Sworn Statement, the Veteran reported that he injured his left foot while picking up one end of a railroad tie while he was working on a loading dock.  Specifically, the Veteran reported that the tie had slipped from his hands when it was approximately 2.5 to 3 feet in the air and landed on his left foot.  In his statement, the Veteran also reported that this injury had caused swelling and bruising in his left foot, which he reported to the Company Medic, who had recommended that he undergo x-rays.  

Thereafter, in an April 1986 Statement of Medical Examination and Duty Status, it was determined that the Veteran's left foot injury was incurred in the line of duty while he was performing ACDUTRA at the Battalion maintenance site.  

Post-service, in a December 2009 letter, Advanced Registered Nurse Practitioner (ARNP) Kathleen M. Smith reported that, during treatment, the Veteran reported having left great toe pain and numbness, which had recently increased in severity.  In this regard, ARNP Smith noted the Veteran's report that he had experienced no problems with his left foot or toe until April 1986, when a railroad tie was accidentally dropped on his foot during service.  ARNP Smith also noted that the Veteran denied having any other significant left foot/toe injury.  Finally, ARNP Smith reported that x-rays of the Veteran's left foot taken in May 2008 showed some arthritis in the joint, which could be contributing to his left great toe pain and numbness.  

Additionally, in a January 2010 letter, Dr. Bradley J. Watters reported that he had evaluated the Veteran's left great toe in December 2009, and based on x-ray evidence of joint space narrowing and small dorsal spurs in the left great toe, as well as the Veteran's reports of mild stiffness and discomfort in the toe, he had diagnosed the Veteran with post-traumatic arthrosis of the left great toe at the metatarsophalangeal (MTP) joint.  Dr. Watters then went on to note that the Veteran had a history of traumatic injury to the left great toe MTP joint during service when a railroad tie was dropped on his foot.  Moreover, Dr. Watters noted that the Veteran did not have any foot symptomatology prior to his in-service injury.  On this record, Dr. Watters provided the opinion that the Veteran's in-service foot injury had resulted in his current post-traumatic arthrosis with a small dorsal spur and joint space narrowing.  

As noted above, the Board must assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  While the Board is not free to ignore the opinion of a treating physician, it is free to discount the credibility of that physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993); Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).  

Based on the foregoing, the Board finds that the evidence supports a finding that the Veteran's current left great toe disability was caused by his in-service left foot injury.  In making this determination, the Board notes that the Veteran is competent to report that that he has been experiencing a continuity of left foot symptomatology since his in-service left foot injury, which occurred while he was on ACDUTRA.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  Competent testimony is limited to that which the witness has actually observed and is within the realm of his personal knowledge.  Such knowledge comes to a witness through use of his senses-that which is heard, felt, seen, smelled, or tasted.  Layno v. Brown, 6 Vet. App. 465 (1994).  It is within the Veteran's realm of personal knowledge whether he has experienced pain and numbness in his left great toe since April 1986.  

Moreover, the Board finds no reason to doubt the credibility of the Veteran in reporting the circumstances surrounding his in-service left foot injury and that he has experienced a continuity of left foot symptomatology (i.e., pain and numbness) since this injury.  His records are internally consistent, and the Board finds that it is facially plausible that the trauma of dropping a railroad tie on his foot during service subsequently resulted in a left great toe disability, especially given his contemporaneous reports of, and treatment for, tenderness and swelling over the base of the great toe and swelling over the second toe at the time of the April 1986 injury.  As such, the Board finds that the Veteran's statements are credible and probative, and add weight to the overall claim.  See Struck v. Brown, 9 Vet. App. 145, 155-156 (1996).  

Further, the Board finds it significant that, after taking a verbal history of the Veteran's in-service injury, which is consistent with the other evidence of record, and examining the Veteran, Dr. Watters provided the opinion that the Veteran's in-service left foot injury resulted in his current post-traumatic arthrosis of the left great toe at the MTP joint with a small dorsal spur and joint space narrowing.  In this regard, Dr. Watters reasoned that the Veteran had no left foot symptomatology prior to the in-service injury, when a railroad tie was dropped on the foot.  The Board finds the medical opinion of Dr. Watters to be probative as to the etiology of the Veteran's left great toe disability.  

Therefore, the Board finds that the Veteran meets all three elements required for service connection for a left great toe disability.  He currently has arthritis in his left great toe joint, as evidenced by x-rays taken in May 2008, and post-traumatic arthrosis of the left great toe at the MTP joint with a small dorsal spur and joint space narrowing, as evidenced by x-rays taken in December 2009.  Additionally, the Veteran has consistently reported the incidents in service that caused this condition, as well as a continuity of symptomatology since service, as is evidenced by his statements, ARNP Smith's December 2009 letter, Dr. Watters' January 2010 letter, and which is further bolstered by his in-service emergency treatment for contusions and a soft tissue injury of the left foot in April 1986.  Finally, in his January 2010 letter, Dr. Watters attributed the Veteran's current left foot disability to his time in service, thereby providing the necessary nexus between the claimed in-service injury and the present disability.  Accordingly, applying the benefit of the doubt doctrine, all doubt is resolved in favor of the Veteran, and the Veteran's claim for service connection for a left foot disability is granted. See 38 C.F.R. § 3.102.   


ORDER

The Veteran's appeal as to the issue of entitlement to an initial rating in excess of 30 percent for PTSD is dismissed.

The Veteran's appeal as to the issue of entitlement to a compensable rating for residuals of a ruptured left gastrocnemius is dismissed.

Service connection for a left foot disability is granted.  

REMAND

Although the Board sincerely regrets the additional delay in deciding the issues of entitlement to service connection for hypertension, including the claim that it is secondary to the Veteran's service-connected PTSD; entitlement to service connection for a left hand disability; and entitlement to service connection for a left wrist disability, it is necessary to ensure that there is a complete record upon which to decide the claims so that he is afforded every possible consideration.  

For the reasons set forth below, the Board finds that additional development is required in this case.  

At the outset, the Board notes that some of the Veteran's relevant private treatment records have not yet been associated with the claims file.  Specifically, during treatment at the Orthopedic & Sports Medicine Center in September 1999, Dr. Watters noted that the Veteran's March 1995 left wrist injury was initially followed by Dr. Bliss.  Similarly, in a July 2000 treatment record, Dr. Watters reported that the Veteran underwent left hand surgery in March 1995 under the care of Dr. Bliss.  Significantly, however, to date, no records from Dr. Bliss, or records regarding the March 1995 left hand surgery, have been associated with the claims file. 

During treatment at the Orthopedic & Sports Medicine Center in October 1999, the Veteran's treating Surgical Physician's Assistant (PA-S) noted that the Veteran had recently been re-started on Propranolol for his hypertension by a different doctor; however, to date no private or VA treatment records dated prior to October 1999 regarding treatment for the Veteran's hypertension have been associated with the claims file.  

In an April 2002 letter, Certified Nurse Practitioner (PA-C) David S. Heriford of the Peninsula Community Health Clinic reported that the Veteran had been one of his patients for a number of years, and that during this time, he had treated his hypertension and left wrist pain; however, to date, no records have been obtained from PA-C Heriford or the Peninsula Community Health Clinic.  

In a May 2005 letter, Dr. William E. Underdown reported that the Veteran had been a patient of his at Kitsap Family Medicine since 1996 and had been undergoing treatment for hypertension since 1999; however, to date, the earliest records on file from Dr. Underdown and Kitsap Family Medicine are dated in December 1999.  

In an October 2009 letter, ARNP Smith reported that she had been treating the Veteran for the past three and a half years (i.e., since 2005); however, to date, the most recent treatment records from ARNP Smith are dated in October 2005.  

Finally, in a November 2009 letter, Dr. Yudthsak Damrongpipatkij reported that he had been treating the Veteran since 2005.  Similarly, at his September 2009 DRO hearing, the Veteran indicated that he was still receiving treatment for his hypertension from Dr. Damrongpipatkij.  Significantly, however, to date, none of Dr. Damrongpipatkij's treatment records have been associated with the claims file.  

VA has a duty to make reasonable efforts to obtain relevant records not in the custody of a Federal department or agency, to include private medical records.  See 38 U.S.C.A. § 5103A(b)(1); 38 C.F.R. § 3.159(c)(1).  Accordingly, efforts should be made on remand to obtain a complete copy of all of the Veteran's outstanding private treatment records. 

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA is required to provide a medical examination and/or get a medical opinion when the record contains competent evidence that the claimant has a current disability; the record indicates that the disability, or signs and symptoms of disability, may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

With regard to his hypertension claim, the Veteran contends that this condition first manifested during service and has continued since.  In the alternative, he contends that his service-connected PTSD has caused or aggravated his currently diagnosed hypertension.     

The Veteran's service treatment records reveal several high blood pressure readings during service.  Specifically, at physical examinations conducted while he was on INACDUTRA on May 5, 1990, and January 8, 1994, he was noted to have a blood pressure reading of 130/94; during emergency treatment for his eyes while on ACDUTRA on May 6, 1992, he was noted to have a blood pressure reading of 143/88; and during treatment while on active duty on December 14, 1992, he was noted to have a blood pressure reading of 138/92. 

Post-service, the Veteran was first diagnosed with hypertension in October 1999 by a PA-S at the Orthopedic & Sports Medicine Center.  At that time, he reported that his wife had been monitoring his blood pressure at home, where on average, his readings had been 130/100, and that he had come in for a blood pressure check.  The PA-S noted that the Veteran had recently been re-started on Propranolol, and went on to diagnose the Veteran with uncontrolled hypertension, noting that his current blood pressure readings were 138/100 and 150/102.   Finally, the PA-S ordered the Veteran to stop taking Propranolol and start taking Atenolol for his hypertension.  

Treatment records from Kitsap Family Medicine reveal that the Veteran was diagnosed with controlled hypertension in December 1999, February 2000, February 2002, April 2002, and November 2002; hypertension in January 2002 and October 2005; stable hypertension in February 2004; and moderately controlled hypertension in September 2004.  Further, the Veteran's VA treatment records reflect that, in November 2005, the Veteran was diagnosed with hypertension, and at that time, the doctor noted that, because the Veteran's blood pressure was moderately elevated, he would be switched to Atenolol and hydrochlorothlazide.  Finally, in a November 2009 letter, Dr. Damrongpipatkij reported that he had been treating the Veteran since 2005, and that at the time of his initial consultation, the Veteran had a previous diagnosis of chronic hypertension.  

The Veteran has submitted several private opinions indicating that his currently diagnosed hypertension may be causally related to his military service and/or his service-connected PTSD, but none of these opinions adequately addresses whether the Veteran's hypertensive disease was 1) incurred during, or aggravated by, active duty and/or ACDUTRA, or 2) caused or aggravated by his service-connected PTSD.  As such, none of these opinions are adequate to satisfy the nexus element required for the grant of service connection.    

In an April 2002 letter, PA-C Heriford indicated that he had been treating the Veteran's hypertension for a number a years, and that this condition developed while the Veteran was on active duty.  However, because PA-C Heriford failed to state when he first began treating the Veteran's hypertension, it is unclear whether the Veteran was in fact on active duty and/or ACDUTRA at that time.  

In a May 2005 letter, Dr. Underdown reported that he had been treating the Veteran's hypertension since 1999, and that while his hypertension diagnosis was remote in time to his active service, this condition seemed to have a relationship with his experiences during active military service.    

In support of the Veteran's contention that his hypertension is causally related to his service-connected PTSD, in a November 2009 letter, Dr. Damrongpipatkij reported that he had been treating the Veteran's hypertension since 2005, and that although he could not say with certainty in the Veteran's case that there was a causal relationship between his PTSD and his hypertension, from his professional viewpoint, chronic stress could lead to hypertension. 

In a May 1995 letter from Dr. Lawrence R. Moss, reported that psychosocial stress plays an important causative role in the development of hypertension.  Dr. Moss concluded that wartime experience often plays a causative role in the development of hypertension and that Veterans suffering from PTSD were at an increased risk for developing hypertension.  Additionally, Dr. Moss reported that a Veteran need not be fully hypertensive at the time of discharge in order for his hypertension to be related to service; rather, the Veteran may only have had a modest (sub-clinical) increase in his blood pressure upon separation from service, which, when added to his physiological response to the nearly daily stress related to PTSD, may ultimately develop into hypertension.  

Given all the private medical opinions of record, the Board finds that a VA examination is necessary to determine whether the Veteran's currently diagnosed hypertension was 1) incurred during, or aggravated by, his military service, or 2) caused or aggravated by his service-connected PTSD.  See 38 U.S.C.A. § 5103A (d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

With regard to the left hand and left wrist disabilities, the available service treatment records reveals that the Veteran suffered three left hand injuries during service.  First, while on active duty in September 1976, the Veteran sought treatment for pain, swelling, and tenderness on the distal joint of his left middle finger, which was diagnosed as an infection of the third digit of the left hand.  

Thereafter, during an M-60 tank field exercise in April 1979, the Veteran caught his left hand between the coax machine gun and the elevation arm in a tank, crushing his hand.  See Veteran's April 1979 Sworn Statement and April 1979 Statement of Medical examination and Duty Status.  The Veteran sought immediate treatment for this injury, during which he was noted to have some pain, tenderness, and swelling on the 2nd and 3rd metacarpals, but no discoloration.  The doctor also noted that x-rays conducted at that time failed to show any fractures, and went on to diagnose the Veteran with a "left hand injury" for which he was provided a hand splint to wear for three days.  Subsequently, in an April 1979 Statement of Medical examination and Duty Status, it was determined that the Veteran had suffered a soft tissue injury of the left hand with no evidence of fracture while acting in his capacity as an armor crewman on a M-60 tank being used in a field exercise during ACDUTRA.  

Finally, while on active duty on December 14, 1992, the Veteran fell while running and landed on his left thumb, and during treatment for this injury, the Veteran reported that, at the time of the fall, he had heard a cracking noise.  On examination, the Veteran had tenderness and edema of the distal interphalangeal (DIP) joint with no range of motion.  Based on this evaluation, the doctor diagnosed the Veteran with a ligamental/tendon strain of the left thumb.  

Because there is evidence of record of several in-service left hand injuries, current evidence of early degenerative changes of the left hand, and competent reports of a continuity of symptomatology since service, the Board finds that a medical opinion regarding the etiology of the Veteran's left hand disability is necessary to make a determination in this case.  See 38 U.S.C.A. § 5103A (d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

With regard to his left wrist disability claim, the evidence reflects that, on March 27, 1995, while performing his duties as a civilian corrections officer, the Veteran suffered a left distal radial fracture and left scaphoid fracture, and  while on INACDUTRA on January 6, 1996, the Veteran received treatment for a second left wrist fracture that had occurred while off-duty on December 21, 1995, and was again placed on profile.  Thereafter, during follow-up treatment while on INACDUTRA on February 3, 1996, the doctor noted that the Veteran had fully recovered from his left wrist fracture, with full range of motion of the left wrist.  

Post-service, the Veteran sought treatment for his left wrist from Dr. Watters in September 1999, when he reported having two prior left wrist injuries.  Specifically, the Veteran stated that he had an old left wrist injury, the circumstances of which were not documented at that time, and thereafter, had an injury in March 1995 at work when he slipped and fell on his dorsiflexed wrist while transporting a person from the Kitsap County Jail.  Dr. Watters noted that x-rays taken at that time failed to show any obvious fractures of the scaphoid, but did reveal some evidence of degenerative changes at that schaphoid trapezial joint and between the trapezoid and hamate.  In this regard, Dr. Watters noted that the Veteran was having some occasional left wrist symptomatology, including tenderness at the snuffbox region.  Based on this evaluation, Dr. Watters reported that the Veteran had early degenerative changes of the left wrist with a history of work-related strain.  

Additionally, in September 2000, the Veteran underwent an evaluation of his left wrist with Dr. Peter V. Ciani of the Occupational Medicine Associates of Kitsap in relation to his civilian job as a Kitsap County Sheriff.  At that time, Dr. Ciani reported that the Veteran had a history of two work-related left wrist injuries (one in March 1995 and one in October 1995) from falls and fights with suspects, which had resulted in scaphoid fractures.  In this regard, Dr. Ciani noted that, on both occasions, the Veteran had been placed in casts and afforded physical therapy.  Dr. Ciani also noted that a review of Dr. Watters' records revealed that the Veteran had developed arthritic changes in his wrist for which he had received several cortisone injections.  Finally, during his evaluation, the Veteran reported that he began experiencing increased left wrist symptomatology in February 2000, and indicated that he had continued to have pain and numbness over the dorsal aspect of his wrist.  

Thereafter, at a June 2001 VA muscle examination, the examiner reported that the Veteran had an in-service left wrist strain while operating a tank, and noted the Veteran's report that he had since experienced recurrent pain, with no swelling.  On examination, the Veteran's left wrist was normal in configuration with full range of motion, but with tenderness over the fourth metacarpophalangeal joint.  X-rays of the left wrist taken at that time revealed normal alignment, no fractures, and no degenerative changes.  Based on this examination, the examiner diagnosed the Veteran with a left wrist strain.  

In a subsequent April 2002 letter, PA-C Heriford reported that he had treated the Veteran for many years and had seen him repeatedly for left wrist pain after he sustained a left wrist fracture from a gun elevator device.  In this regard, PA-C Heriford reported that the Veteran had developed some early arthritic changes in his wrist as a result of the in-service injury, and that he had chronic and recurrent pain at the site of his arthritis.  Finally, PA-C Heriford provided the opinion that the Veteran's chronic and persistent left wrist pain was most likely related to the initial trauma sustained while he was on active duty.  Unfortunately, however, PA-C Heriford failed to provide any explanation or rationale for his opinion.  Moreover, insofar as PA-C Heriford failed to acknowledge or discuss the Veteran's subsequent 1995 work-related left wrist fractures, his opinion appears to be based on an incomplete/inaccurate factual history.  As such, this opinion is of little probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (stating that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two); Kowalski v. Nicholson, 19 Vet.App. 171, 179 (2005) (citing Reonal v. Brown, 5 Vet. App. 458, 461 (1993) and Swann v. Brown, 5 Vet.App. 229 (1993)) (stating that the Board is not bound to accept medical opinions that are based upon an inaccurate factual background).  

Additionally, in a May 2005 letter, Dr. Watters reported that a review of the Veteran's service treatment records revealed several left wrist and hand injuries.  Specifically, Dr. Watters reported that the Veteran initially injured his left wrist and hand in April 1979, when his hand was caught between the elevation arm of a 105-mm gun, causing a crushing and straining injury to his hand and wrist.  In this regard, Dr. Watters noted that x-rays taken at that time did not reveal any evidence of fracture; however, examination of his hand had revealed swelling and discoloration over the metacarpal region and tenderness in his left hand.  Dr. Watters then went on to note that the Veteran had subsequently suffered an injury in August 1990, when he fell off of a high lifter while unloading an aircraft and landed on his left side.  In this regard, Dr. Watters reported that the Veteran developed significant left shoulder injuries as a result of the 1990 fall, for which he was initially evaluated by Dr. Bliss.  Finally, Dr. Watters reported that, insofar as the Veteran had significant, traumatic injuries to his left hand and wrist during service, and now showed significant post-traumatic arthrosis and degenerative changes in the left wrist, his current left wrist disability appeared to be attributable to his in-service injuries, as documented by the service treatment records.  Significantly, however, in providing this opinion, Dr. Watters failed to acknowledge or discuss the Veteran's subsequent 1995 work-related left wrist fractures.  Accordingly, this opinion appears to be based on an incomplete/inaccurate factual history, and as such, is of little probative value.  See Kowalski v. Nicholson, 19 Vet.App. 171, 179 (2005) (citing Reonal v. Brown, 5 Vet. App. 458, 461 (1993) and Swann v. Brown, 5 Vet.App. 229 (1993)).  

Thereafter, in a December 2009 letter, ARNP Smith reported that the Veteran had pain and some crepitus with movement in his left wrist, which could be due to degenerative arthritis.  In this regard, ARNP Smith noted that arthritis develops after an injury to the joint, and in the Veteran's case, he reported fracturing his left hand and wrist in April 1979, when they were caught between the main gun and elevator arm of an M-60 tank.  Moreover, ARNP Smith noted that the Veteran denied having any wrist pain prior to the 1979 injury, and denied any further trauma to the left arm to bring on his current symptoms.  Significantly, however, to the extent that ARNP Smith based her opinion on the fact that the Veteran fractured his left hand in 1979 and had no subsequent left arm injuries, she appears to have relied on an inaccurate factual history.  In this regard, the Board again points out that x-rays taken at the time of the April 1979 injury failed to reveal any fractures, and as discussed above, following the April 1979 injury, the Veteran had at least two significant work-related left wrist injuries, including left wrist fractures in March 1995 and December 1995.  As such, because ARNP Smith's opinion is based on an inaccurate factual history, this opinion is of little probative value.  See Kowalski v. Nicholson, 19 Vet.App. 171, 179 (2005) (citing Reonal v. Brown, 5 Vet. App. 458, 461 (1993) and Swann v. Brown, 5 Vet.App. 229 (1993)). 

On this record, although none of the private medical opinions on file adequately addresses whether the Veteran's left wrist disability was incurred during, or aggravated by, a period of active duty, ACDUTRA, or INACDUTRA, because these opinions indicate that there may be a causal relationship between the Veteran's current left wrist disability and service, and because there is competent evidence of in-service treatment for a left hand injury while on ACDUTRA in April 1979, as well as treatment for two subsequent left wrist injuries while on INACDUTRA; post-service treatment for a left wrist strain and degenerative changes of the left wrist; and competent reports of a continuity of symptomatology since service, the Board finds that a VA examination assessing the etiology of the Veteran's left wrist disability is warranted in this case.  See 38 U.S.C.A. § 5103A (d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

As this case must be remanded for the foregoing reasons, on remand, the Veteran should also be afforded another opportunity to obtain supplemental medical opinions from his private physicians.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide a list with the names, addresses, and approximate dates of treatment of all private health care providers who have treated his hypertension, left hand disability, and/or left wrist disability.  The Board is particularly interested in obtaining complete copies of treatment records from the following sources:  1) Dr. Bliss, dated from March 1995, forward; 2) the Veteran's March 1995 left hand surgery; 3) the Veteran's hypertension treatment prior to October 1999; 4) PA-C David S. Heriford and/or the Peninsula Community Health Clinic; 5) Dr. William E. Underdown and/or Kitsap Family Medicine dated from 1996 to December 1999; 6) ARNP Smith and/or Kitsap Family Medicine dated from October 2005, forward; and 7) Dr. Yudthsak Damrongpipatkij.  Following the receipt of any necessary authorizations from the Veteran, attempt to obtain any medical records from those sources and any other sources identified by the Veteran.  If these records are not available, request that the doctors provide a negative reply.  

2.  The RO/AMC should also contact the Veteran and inform him that the private medical opinion he obtained from 1) PA-C Heriford regarding his hypertension is incomplete because the physician failed to identify when he first began treating the Veteran's hypertension and failed to provide any explanation or rationale for his opinion; 2) Dr. Underdown regarding his hypertension is incomplete because he failed to provide any explanation or rationale to support his conclusion; 3) ARNP Smith regarding his hypertension is inadequate because it appears to be based on an inaccurate factual history; 4) Dr. Damrongpipatkij regarding a relationship between hypertension and PTSD is inadequate because it is inconclusive to constitute competent evidence; 5) Dr. Lawrence R. Moss regarding a relationship between hypertension and PTSD is inadequate because it is too general and inconclusive to constitute competent evidence; 6) PA-C Heriford regarding his left wrist disability is incomplete because he failed to provide any explanation or rationale for his opinion and because he failed to acknowledge or discuss the relevance of the Veteran's 1995 work-related left wrist fractures; 7) Dr. Watters regarding his left wrist disability is incomplete because he failed to acknowledge or discuss the relevance of the Veteran's 1995 work-related left wrist fractures; and 8) ARNP Smith regarding his left wrist disability is inadequate because it is based on an inaccurate factual history. 

3.  The RO/AMC should also make arrangements to obtain a complete copy of the Veteran's treatment records regarding his hypertension, left hand disability, and/or left wrist disability from the VA Community-Based Outpatient Clinic in Bremerton, Washington, dated from 1) November 2005 to September 2008, and 2) December 2009, forward.  

4.  Once the foregoing development has been undertaken, schedule the Veteran for an appropriate VA examination to determine the nature of his hypertension.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current hypertension found to be present a) had its clinical onset during, was aggravated by, or is related to any disease, event, or injury during a verified period of military service; or b) had its clinical onset during, was aggravated by, or is related to any disease or injury during a verified period of ACDUTRA.  In doing so, the examiner should specifically discuss any high blood pressure readings the Veteran had during service, as well as the Veteran's reports of a continuity of symptomatology since service.  

If the examiner's response to the above question is negative, then the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed hypertension was caused by his service-connected PTSD.  In offering this assessment, the examiner must discuss the medical opinions of record from Dr. Damrongpipatkij and Dr. Moss regarding a potential relationship between PTSD and hypertension.

If the examiner's response as to causation is negative, then the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed hypertension has been aggravated by his service-connected PTSD.  In this special context, the Board notes that "aggravation" has occurred when it has been medically determined that the Veteran's hypertension has undergone an identifiable permanent increase in severity that was proximately due to his service-connected PTSD.  In providing this opinion, the examiner should state whether there is any medical literature showing that hypertension is aggravated by PTSD.    

The examiner must provide a comprehensive report, including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

5.  Schedule the Veteran for a VA examination of his left hand and left wrist.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  

After conducting an examination of the Veteran's left hand and wrist, the examiner should provide a specific diagnosis of any current left hand and left wrist disability found to be present.    

A) With respect to the left hand, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current left hand disability a) had its clinical onset during, was aggravated by, or is related to any disease, event, or injury during a verified period of active duty; b) had its clinical onset during, was aggravated by, or is related to any disease or injury during a verified period of ACDUTRA; or c) had its clinical onset during, was aggravated by, or is related to any injury during a verified period of INACDUTRA.  In providing this opinion, the examiner should specifically acknowledge and discuss the fact that the Veteran received treatment for an infection of the third digit of the left hand while on active duty in September 1976; a soft tissue injury of the left hand with pain, tenderness, and swelling on the 2nd and 3rd metacarpals while on ACDUTRA in April 1979; and a ligamental/tendon strain of the left thumb while on active duty in December 1992.  The examiner should also acknowledge and discuss the Veteran's reports of a continuity of symptomatology since service.  

B)  With respect to the left wrist, the examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current left wrist disability a) had its clinical onset during, was aggravated by, or is related to any disease, event, or injury during a verified period of active duty; or b) had its clinical onset during, was aggravated by, or is related to any disease or injury during a verified period of ACDUTRA or INACDUTRA. In doing so, the examiner should specifically discuss the fact that the Veteran received treatment for a soft tissue injury of the left hand with pain, tenderness, and swelling on the 2nd and 3rd metacarpals while on ACDUTRA in April 1979; and subsequently fractured his left wrist while working at his civilian job in March 1995 and December 1995, and the fact that in April 1995 and June 1995, the Veteran received treatment for a work-related March 1995 left wrist fracture; and while on INACDUTRA in January 1996 and February 1996, he received treatment for a second left wrist fracture that occurred while off duty.  

C)  The examiner should also specifically discuss the Veteran's contentions regarding whether his April 1979 left hand injury caused left wrist arthritis, thereby predisposing him to subsequent left wrist fractures, including his work-related left wrist fractures in March 1995 and December 1995.  The examiner should also discuss whether the Veteran's reports of a continuity of symptomatology since service is supported by the clinical evidence.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

6.  Then, review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the examination reports.  If the requested reports do not include adequate responses to the specific opinions requested, the report(s) must be returned for corrective action.

7.  Subsequently, the Veteran's claims on appeal should be readjudicated.  If any claim remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Joaquin Aguayo-Pereles
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


